UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2013 (March 28, 2013) ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (Exact Name of Registrant as Specified in Charter) Delaware 000-53919 26-3215092 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue,36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) entered into two joint ventures, each of which is owned 45% by Fund Fourteen and 55% by ICON ECI Fund Fifteen, L.P. (“Fund Fifteen”). Fund Fifteen is also managed by ICON Capital, LLC, Fund Fourteen’s investment manager. On March 28, 2013, each of the joint ventures entered into a Memorandum of Agreement with Forties Shipco, LLC and Tyne Shipco, LLC, respectively (each a “Charterer”), wholly-owned subsidiaries of Ardmore Shipholding Limited, to purchase the chemical tanker vessels, Ardmore Capella and Ardmore Calypso (each a “Vessel”). Simultaneously with the purchase of each Vessel, each of the joint ventures entered into a bareboat charter with its respective Charterer for a period of five years, commencing on the respective Vessel’s delivery date on April 2, 2013. The aggregate purchase price for the Vessels was $37,100,000. The joint ventures borrowed an aggregate of $22,750,000 from NIBC Bank, N.V. and each Charterer provided a seller's credit in the amount of $2,750,000 for its respective Vessel. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. By: ICON GP 14, LLC, its General Partner Dated:April 2, 2013 By: /s/Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
